DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s)  1-10, 16-21, and 23-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1, 3-7, 10, 16, 18-21 and 25-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Piao et al. US 2019/0281285.
As to claim 1, Piao teaches a method of decoding an image, the method comprising: determining a first sub-block merge candidate based on a left block of a current block; [abstract; fig. 26; 
As to claim 3, Piao teaches the method of claim 1. Piao teaches wherein the second sub-block merge candidate is determined based on a motion vector of a location corresponding to the upper neighboring line in response to that the current block is adjacent to the upper boundary of the current coding tree block of the current block. [figs. 28; ¶ 0334-0344]
As to claim 4, Piao teaches the method of claim 3. Piao teaches wherein the location corresponding to the upper neighboring line of the current block comprises a lower-left location of the upper block and a lower-right location of the upper block. [figs. 29; ¶ 0349-0361]
As to claim 5, Piao teaches the method of claim 1. Piao teaches wherein the first sub-block merge candidate is determined based on a control point motion vector that is used for affine prediction of the left block in response to that affine prediction is applied to the left block, [figs. 29; ¶ 0349-0370] and wherein the second sub-block merge candidate is determined based on a control point motion vector that is used for affine prediction of the upper block in response to that affine prediction is applied to the upper block. [figs. 29; ¶ 0349-0370] 
As to claim 6, Piao teaches the method of claim 1. Piao teaches wherein the sub-block merge candidate list further includes a temporal sub-block merge candidate from a temporal reference block of the current block. [figs. 28-30; ¶ 0340-0366]
As to claim 7, Piao teaches the method of claim 6. Piao teaches wherein the temporal sub-block merge candidate comprises a motion vector of the temporal reference block which location is corresponding to a location of a sub-block of the current block. [figs. 29-31; ¶ 0401-0402]
As to claim 10, Piao teaches the method of claim 1. Piao teaches wherein the affine prediction of the current block is performed by: determining motion vectors of sub-blocks of the current block based on the sub-block merge information; [fig. 26; figs. 29; ¶ 0319-0322; ¶ 0352-0361; ¶ 0402-0403] and performing the affine prediction of the current block by predicting the sub-blocks of the current block based on the motion vectors of the sub-blocks of the current block. [fig. 18; fig. 26; figs. 29; ¶ 0319-0322; ¶ 0352-0361]
As to claim 16, Piao teaches  a method of encoding an image, the method comprising determining a first sub-block merge candidate based on a left block of a current block; [abstract; fig. 26; figs. 28; ¶  0051-0052; ¶ 0319-0322; ¶ 0333-0345; ¶ 0401] determining a second sub-block merge candidate based on an upper block of the current block; [abstract; figs. 28;  ¶ 0051-0052; ¶ 0333-0345; ¶ 0401] determining sub-block merge information of the current block from a sub- block merge candidate list including the first sub-block merge candidate and the second sub-block merge candidate; [fig. 26; figs. 29; ¶ 0319-0322; ¶ 0352-0361; ¶ 0402-0403] and performing affine prediction of the current block based on the sub-block merge information, wherein the second sub-block merge candidate is determined based on an upper neighboring line from the upper block of the current block in response to that the current block is adjacent to an upper boundary of a current coding tree block of the current block. [fig. 18; fig. 26; figs. 29; ¶ 0319-0322; ¶ 0352-0361]
As to claim 18, Piao teaches the method of claim 16. Piao teaches wherein the second sub-block merge candidate is determined based on a motion vector of a location corresponding to the upper neighboring line in response to that the current block is adjacent to the upper boundary of the current coding tree block of the current block. [figs. 28; ¶ 0334-0344]
As to claim 19, Piao teaches the method of claim 18. Piao teaches wherein the location corresponding to the upper neighboring line of the current block comprises a lower-left location of the upper block and a lower-right location of the upper block. [figs. 29; ¶ 0349-0361]
As to claim 20, Piao teaches the method of claim 16. Piao teaches wherein the first sub-block merge candidate is determined based on a control point motion vector that is used for affine prediction of the left block in response to that affine prediction is applied to the left block, [figs. 29; ¶ 0349-0370] and wherein the second sub-block merge candidate is determined based on a control point motion vector that is used for affine prediction of the upper block in response to that affine prediction is applied to the upper block. [figs. 29; ¶ 0349-0370]
As to claim 21, Piao teaches the method of claim 16. Piao teaches wherein the sub-block merge candidate list further includes a temporal sub-block merge candidate from a temporal reference block of the current block. [figs. 28-30; ¶ 0340-0366]
As to claim 25, Piao teaches the method of claim 16. Piao teaches wherein the affine prediction of the current block is performed by: determining motion vectors of sub-blocks of the current block based on the sub-block merge information; [fig. 26; figs. 29; ¶ 0319-0322; ¶ 0352-0361; ¶ 0402-0403] and performing the affine prediction of the current block by predicting the sub- blocks of the current block based on the motion vectors of the sub-blocks of the current block. [fig. 18; fig. 26; figs. 29; ¶ 0319-0322; ¶ 0352-0361]
As to claim 26, Piao teaches a non-transitory storage medium containing a bit stream generated by an image encoding method, the method comprising: determining a first sub-block merge candidate based on a left block of a current block; [abstract; fig. 26; figs. 28; ¶ 0051-0052; ¶ 0319-0322; ¶ 0333-0345; ¶ 0401] determining a second sub-block merge candidate based on an upper block of the current block; [abstract; figs. 28;  ¶ 0051-0052; ¶ 0333-0345; ¶ 0401] determining sub-block merge information of the current block from a sub- block merge candidate list including the first sub-block merge candidate and the second sub-block merge candidate; [fig. 26; figs. 29; ¶ 0319-0322; ¶ 0352-0361; ¶ 0402-0403] and performing affine prediction of the current block based on the sub-block merge information, wherein the second sub-block merge candidate is determined based on an upper neighboring line from the upper block of the current block in response to that the current block is adjacent to an upper boundary of a current coding tree block of the current block. [fig. 18; fig. 26; figs. 29; ¶ 0319-0322; ¶ 0352-0361]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  2, 8, 17 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piao et al. US 2019/0281285 in view of Arakage et al. US 2018/0070097. 
As to claim 2, Piao teaches the method of claim 1. Piao teaches wherein a size of a sub-block of the current block is NxN, Nx2N, 2NxN or 2Nx2N. [figs. 2-11; figs. 14-15; ¶ 0088; ¶ 0110; ¶ 0192-0195] Piao does not explicitly teach a size of a sub-block of the current block is 4x4.
Arakage teaches a size of a sub-block of the current block is 4x4. [fig. 3; ¶ 0075-0076]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Arakage with the teachings of Piao for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Arakage in order to improve the similar device (apparatus, method, or product) of Piao in the same way and yield the predictable result of improved coding efficiency.
As to claim 8, Piao teaches the method of claim 7. Piao teaches.
Piao teaches wherein a size of a sub-block of the current block is NxN, Nx2N, 2NxN or 2Nx2N. [figs. 2-11; figs. 14-15; ¶ 0083-0088; ¶ 0110; ¶ 0192-0195] Piao does not explicitly teach wherein a size of a sub-block of the current block is 8x8 in case of determination of the temporal sub-block merge candidate.
Arakage teaches wherein a size of a sub-block of the current block is 8x8 in case of determination of the temporal sub-block merge candidate. [abstract; fig. 3; ¶ 0075-0076; ¶ 0095]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Arakage with the teachings of Piao for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Arakage in order to improve the similar device (apparatus, method, or product) of Piao in the same way and yield the predictable result of improved coding efficiency.
As to claim 17, Piao teaches the method of claim 16. Piao teaches wherein a size of a sub-block of the current block is NxN, Nx2N, 2NxN or 2Nx2N. [figs. 2-11; figs. 14-15; ¶ 0088; ¶ 0110; ¶ 0192-0195] Piao does not explicitly teach a size of a sub-block of the current block is 4x4.
Arakage teaches a size of a sub-block of the current block is 4x4. [fig. 3; ¶ 0075-0076]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Arakage with the teachings of Piao for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Arakage in order to improve the similar device (apparatus, method, or product) of Piao in the same way and yield the predictable result of improved coding efficiency.
As to claim 23, Piao teaches the method of claim 21. Piao teaches 
Piao teaches wherein the temporal sub-block merge candidate comprises a motion vector of the temporal reference block which location is corresponding to a location of a sub-block of the current block, [figs. 30; ¶ 0365-0366] wherein a size of a sub-block of the current block is NxN, Nx2N, 2NxN or 2Nx2N. [figs. 2-11; figs. 14-15; ¶ 0083-0088; ¶ 0110; ¶ 0192-0195] Piao does not explicitly teach wherein a size of a sub-block of the current block is 8x8 in case of determination of the temporal sub-block merge candidate.
Arakage teaches wherein the temporal sub-block merge candidate comprises a motion vector of the temporal reference block which location is corresponding to a location of a sub-block of the current block, [¶ 0095] wherein a size of a sub-block of the current block is 8x8 in case of determination of the temporal sub-block merge candidate. [abstract; fig. 3; ¶ 0075-0076]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Arakage with the teachings of Piao for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Arakage in order to improve the similar device (apparatus, method, or product) of Piao in the same way and yield the predictable result of improved coding efficiency.

Claims  9 and 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Piao et al. US 2019/0281285 in view of Zhang et al. US 2014/0161186.
As to claim 9, Piao teaches the method of claim 1. 
Piao does not explicitly teach wherein a precision of a motion vector of the sub-block merge information is determined by applying at least one of left shift operation and right shift operation to the sub-block merge information of the first sub-block merge candidate or the second sub-block merge candidate
Zhang teaches wherein a precision of a motion vector of the sub-block merge information is determined by applying at least one of left shift operation and right shift operation to the sub-block merge information of the first sub-block merge candidate or the second sub-block merge candidate. [¶ 0057; ¶ 0232-0234; ¶ 0133- 0136; ¶ 0159]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Zhang with the teachings of Piao for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Zhang in order to improve the similar device (apparatus, method, or product) of Piao in the same way and yield the predictable result of improved coding efficiency.
As to claim 24, Piao teaches the method of claim 16. 
Piao does not explicitly teach wherein a precision of a motion vector of the sub-block merge information is determined by applying at least one of left shift operation and right shift operation to the sub-block merge information of the first sub-block merge candidate or the second sub-block merge candidate.
Zhang teaches wherein a precision of a motion vector of the sub-block merge information is determined by applying at least one of left shift operation and right shift operation to the sub-block merge information of the first sub-block merge candidate or the second sub-block merge candidate. [¶ 0057; ¶ 0232-0234; ¶ 0133- 0136; ¶ 0159]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Zhang with the teachings of Piao for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Zhang in order to improve the similar device (apparatus, method, or product) of Piao in the same way and yield the predictable result of improved coding efficiency.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNER N HOLDER/Primary Examiner, Art Unit 2483